PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Peirce-Cottler et al.
Application No. 15/126,460
Filed: 15 Sep 2016
For: COMPOSITIONS AND METHODS FOR TREATING RETINOPATHY

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition pursuant to 37 CFR 1.137(a), filed December 14, 2020, to revive the above-identified application.

The petition under 37 CFR 1.137(a) to revive the application is GRANTED.

This is also a decision on the petition under 37 CFR 1.182 for expedited consideration of the above-identified petition, filed December 14, 2020.

The petition under 37 CFR 1.182 is granted to the extent that the above-identified petition is hereby considered.

The above-identified application became abandoned for the reasons set forth in the notice of abandonment mailed July 17, 2020. 
The inventor’s oath or declaration filed on December 14, 2020 serves as the reply as required under 37 CFR 1.137(b)(1), and has been accepted. The receipt of the petition fee required under 37 CFR 1.137(b)(2) is acknowledged. The statement included in the petition meets the requirement of 37 CFR 1.137(b)(4). As such, the requirements set forth in 37 CFR 1.137(b)(1), (2), and (4) have been met. The requirement of 37 CFR 1.137(b)(3) is not applicable, as a terminal disclaimer is not required.1 
For at least the reasons noted above, the petition pursuant to 37 CFR 1.137 is granted.

The Notice of Appeal filed on December 14, 2020, has been entered and made of record.  Accordingly, the two (2)-month period for filing the Appeal Brief runs from the date of this decision.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $740 extension of time fee submitted with the petition on December 14, 2020 

The status of the above-identified application will be returned to its status immediately prior to the notice of abandonment mailed July 17, 2020. The application is being forwarded to the Technology Center for entry of the Notice of Appeal filed December 14, 2020 and further proceedings in accordance with this decision. 

Telephone inquiries concerning this decision may be directed to Petitions Examiner Jason Olson at (571) 272-7560.

/JASON C OLSON/Petitions Examiner, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 See 37 CFR 1.137(d).